Exhibit 10.1
AGENCY AGREEMENT
     This Agency Agreement is made as of this 14th day of February, 2008, by and
between a joint venture composed of HILCO MERCHANT RESOURCES, LLC, GORDON
BROTHERS RETAIL PARTNERS, LLC and HILCO REAL ESTATE, LLC (the “Agent”) and
ROSEDALE WILSONS, INC., WILSONS LEATHER HOLDINGS INC., AND THOSE ENTITIES LISTED
ON EXHIBIT 1A HERETO, all with a principal place of business at 7401 Boone
Avenue North, Brooklyn Park, Minnesota 55428 (jointly and severally, the
“Merchant”).
R E C I T A L S
     WHEREAS, the Merchant desires that the Agent act as the Merchant’s
exclusive agent for the limited purpose of (a) selling the Merchandise (as
hereinafter defined) in Merchant’s retail store locations listed on Exhibit 1B
attached hereto (each, individually, a “Store”, and, collectively, the
“Stores”), by means of a promotional, store closing or similar sale (the “Store
Closing Sale”), (b) selling the FF&E located at the Stores (the “FF&E Sale”),
and (c) selling, assigning, terminating or otherwise mitigating Merchant’s
damages with respect to, the leases (each, a “Lease” and, collectively, the
“Leases”) of the properties listed on Exhibit 1C attached hereto (each, a
“Leased Property” and, collectively, the “Leased Properties”) (collectively with
the Store Closing Sale and the FF&E Sale, the “Comprehensive Sale”).
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Agent and the Merchant hereby
agree as follows:
     Section 1. Defined Terms. All capitalized terms used herein shall have the
meanings ascribed to them in this Agreement:
 

***   Material has been omitted pursuant to a request for confidential treatment
and such material has been filed separately with the Securities and Exchange
Commission. A series of three asterisks within brackets denotes omissions.

 



--------------------------------------------------------------------------------



 



     Section 2. Appointment of Agent. The Merchant hereby appoints the Agent,
and the Agent hereby agrees to serve, as the Merchant’s exclusive agent for the
limited purpose of conducting the Comprehensive Sale in accordance with the
terms and conditions of this Agreement.
     Section 3. Consideration to Merchant and Agent for Store Closing Sale.
          3.1 Payment(s) to Merchant.
           (a) (i) As a guaranty of Agent’s performance hereunder, Merchant
shall receive from Agent the sum of 77% of the aggregate Cost Price of the
Merchandise, except for Transfer Merchandise and Warehouse Merchandise received
at the Stores on and after the Cutoff Date, as to which such percentage shall be
the product of 77% times the complement of the then prevailing Store Closing
Sale discount at the time of the receipt of such Merchandise at the Stores (the
“Guaranteed Amount”). The “Cutoff Date” shall mean twenty-one (21) days after
the Sale Commencement Date, provided that, the aggregate Cost Price of Transfer
Merchandise, On-Order Merchandise, and Warehouse Merchandise received at the
Stores between the 14th and 21st day after the Sale Commencement Date shall not
exceed $1,000,000. In addition, Agent guarantees that Proceeds shall be no less
than the sum of the Guaranteed Amount and Expenses hereunder.
               (ii) To the extent that Proceeds exceed the sum of the Guaranteed
Amount, plus all Expenses, plus the Agent’s Fee (“Sharing Threshold”), Merchant
shall receive from Agent 50% of such excess Proceeds (the “Recovery Amount”).
               (iii) Agent shall pay to Merchant the Guaranteed Amount and the
Recovery Amount, if any, in the manner and at the times specified in Section 3.3
below. The Guaranteed Amount, the Recovery Amount and the Agent’s Fee will be
calculated based upon (A) the aggregate Cost Price of items of Merchandise
established in accordance with Section 5.1

2



--------------------------------------------------------------------------------



 



hereof and (B) reconciliation by Merchant and Agent of Transfer Merchandise and
Warehouse Merchandise received at the Stores in the manner provided herein.
          (b) The Guaranteed Amount and Recovery Amount have been calculated and
agreed upon based upon Merchant’s representation that (i) the aggregate Cost
Price of the Merchandise in the Stores on the Sale Commencement Date will not be
more than 20.8 million (the “Merchandise Ceiling”) and (ii) all such Merchandise
will conform to Merchant’s representations and warranties contained herein, and
that no representations, warranties or covenants of Merchant hereunder have been
breached. Merchant and Agent agree that in the event that the Cost Price of
Merchandise is more than the Merchandise Ceiling, then the percentage on which
the Guaranteed Amount is based shall be reduced as provided in Exhibit 3.1
attached hereto.
          3.2 Compensation to Agent. Agent shall receive as its base
compensation for services rendered to Merchant in connection with the Store
Closing Sale, excess Proceeds of the Store Closing Sale after payment of the
Guaranteed Amount and all Expenses, in an amount up to 7.3% of the aggregate
Cost Price of the Merchandise (the “Agent’s Fee”). In addition, following
payment of the Guaranteed Amount, all Expenses and the Agent’s Fee, if any,
Agent shall receive and/or retain 50% of any excess Proceeds of the Store
Closing Sale above the Sharing Threshold (“Agent’s Additional Fee”).
     Provided that no Event of Default has occurred and continues to exist on
the part of the Agent, all Merchandise remaining at the conclusion of the Store
Closing Sale shall become the property of Agent, free and clear of all liens,
claims and encumbrances of any kind or nature; provided, however, that Agent
shall use commercially reasonable efforts to sell all Merchandise to the piece
by the conclusion of the Store Closing Sale.

3



--------------------------------------------------------------------------------



 



          3.3 Time of Payments. Immediately following the weekly Store Closing
Sale reconciliation by Merchant and Agent pursuant to Section 8.8 below, until
the Guaranteed Amount has been paid in full, Merchant shall retain the Proceeds
from sales of Merchandise during the prior week (i.e., Sunday through Saturday)
less the Expenses incurred during such week (the “Weekly Net Proceeds”), which
Weekly Net Proceeds shall be applied to and credited against the Guaranteed
Amount. After the amount of Weekly Net Proceeds applied and credited against the
Guaranteed Amount equals the Guaranteed Amount, all Weekly Net Proceeds
collected by Merchant shall be paid by Merchant to Agent. Any Expenses incurred
directly by Agent shall be paid by Merchant to Agent by wire transfer of
immediately available funds on such weekly basis.
     The Guaranteed Amount attributable to Transfer Merchandise, Warehouse
Merchandise and Returned Merchandise received at the Stores after the Cutoff
Date shall be reconciled on a weekly basis for all such items received during
the prior week (i.e., Sunday through Saturday). Any such payment shall be made
immediately following the weekly Store Closing Sale reconciliation by Merchant
and Agent pursuant to Section 8.8 below.
     Within ten (10) days after completion by Merchant and Agent of the final
Store Closing Sale reconciliation pursuant to Section 8.8 below, Agent shall pay
to Merchant any unpaid portion of the Guaranteed Amount and the Recovery Amount
due hereunder, if any.
     All payments by Merchant to Agent or Agent to Merchant hereunder shall be
by wire transfer of immediately available funds; provided, however, Merchant
agrees that any amounts due by Agent to Merchant pursuant to this Section 3 may
in Agent’s discretion be offset by the amount of Proceeds which have not, as of
the applicable date of payment by Agent to Merchant, been transferred by
Merchant to Agent.

4



--------------------------------------------------------------------------------



 



          3.4 Agent Letter of Credit. To secure payment of the Guaranteed
Amount, Expenses, and any other amounts due from Agent to Merchant hereunder,
Agent shall deliver to Merchant an irrevocable standby letter of credit in the
original face amount of $5,000,000 naming Merchant as beneficiary, substantially
in the form of Exhibit 3.4 attached hereto (the “Agent Letter of Credit”). Agent
shall use its best efforts to cause the Agent Letter of Credit to be delivered
no later than two (2) business days following the Sale Commencement Date. The
Agent Letter of Credit shall be issued by a bank selected by Agent and
reasonably acceptable to Merchant, and shall contain terms, provisions and
conditions mutually acceptable to Agent and Merchant. In the event that Agent
shall fail to pay to Merchant any amount required to be paid hereunder, Merchant
shall be entitled to draw on the Agent Letter of Credit to fund such amount
following five (5) days’ written notice to Agent of Merchant’s intention to do
so, provided that no material default or Event of Default has then occurred on
the part of the Merchant hereunder and is continuing. The Agent Letter of Credit
shall expire on June 30, 2008, provided that in the event that Agent shall have
paid to Merchant the Guaranteed Amount prior to such date, Merchant agrees to
surrender the original Agent Letter of Credit to the issuer thereof together
with written notification that the Agent Letter of Credit may be terminated.
Merchant and Agent agree that the face amount of the Agent Letter of Credit may
be reduced from time to time after payment of amounts due hereunder upon mutual
agreement of Agent and Merchant in good faith.
          3.5 Merchant Letter of Credit. To secure payment of the Agent’s Fee,
Agent’s Additional Fee, Expenses paid by Agent and any other amounts due from
Merchant to Agent hereunder, including, without limitation, amounts paid by
Agent or required to be paid to Agent under Section 17 hereof, Merchant shall
deliver to Agent an irrevocable standby letter of

5



--------------------------------------------------------------------------------



 



credit in the original face amount of $3,000,000 naming Agent as beneficiary,
substantially in the form of Exhibit 3.5 attached hereto (the “Merchant Letter
of Credit”). Merchant shall use its best efforts to cause the Merchant Letter of
Credit to be delivered no later than two (2) business days following the Sale
Commencement Date. The Merchant Letter of Credit shall be issued by a bank
selected by Merchant and reasonably acceptable to Agent, and shall contain
terms, provisions and conditions mutually acceptable to Agent and Merchant. In
the event that Merchant shall fail to pay to Agent any amount required to be
paid hereunder, Agent shall be entitled to draw on the Merchant Letter of Credit
to fund such amount following five (5) days’ written notice to Merchant of
Agent’s intention to do so, provided that no material default or Event of
Default has then occurred on the part of the Agent hereunder. On the day that is
five (5) days after the final reconciliation of the Store Closing Sale pursuant
to Section 8.8 hereof, but in no event later than June 30, 2008, the face amount
of the Merchant Letter of Credit shall be reduced to $1,000,000, provided, that,
as of such date, the Agent’s Fee, Agent’s Additional Fee, and the Expenses have
been paid to or escrowed on behalf of Agent. The Merchant Letter of Credit shall
expire on January 31, 2009, provided that in the event that the final
reconciliation of the Store Closing Sale pursuant to Section 8.8 hereof shall
have been completed and all amounts paid by Agent or required to be paid to
Agent under Section 17 hereof shall have been paid prior to such date, Agent
agrees to surrender the original Merchant Letter of Credit to the issuer thereof
together with written notification that the Merchant Letter of Credit may be
terminated.
     Section 4. Expenses of the Store Closing Sale.
          4.1 Expenses. Agent shall be solely responsible for all Expenses
incurred in conducting the Store Closing Sale; provided, however, that Expenses
shall be paid by

6



--------------------------------------------------------------------------------



 



Merchant as provided in Section 3.3 hereof. Notwithstanding the foregoing, Agent
shall be responsible for all Expenses, even if Proceeds are insufficient. To the
extent the incurrence of any Expense is discretionary, Agent shall consult with
Merchant with respect to the amount and type of such Expense utilized during the
Sale Term. Agent shall provide an accounting to Merchant of all Expenses from
time to time upon Merchant’s request during the Sale Term and as part of the
final reconciliation. As used herein, “Expenses” shall mean Store-level
operating expenses of the Store Closing Sale that arise during the Sale Term at
the Stores limited to the following:
          (a) base payroll and commissions for Retained Employees for actual
days/hours worked during the Sale Term;
          (b) amounts actually payable in respect of FICA, unemployment taxes,
worker’s compensation and health care insurance benefits for Retained Employees
(excluding vacation days or vacation pay, sick days or sick leave, maternity
leave or other leaves of absence, termination or severance pay, union dues,
pension benefits, ERISA coverage and similar contributions), in an amount not to
exceed 22% of base payroll (exclusive of Retention Bonuses) for the Retained
Employees in the aggregate (the “Benefits Cap”);
          (c) Agent’s commercially reasonable supervision fees and expenses
(including, without limitation, travel costs and bonuses);
          (d) advertising and signage expenses (at Agent’s actual documented
cost);
          (e) long distance telephone expenses incurred in the conduct of the
Store Closing Sale;

7



--------------------------------------------------------------------------------



 



          (f) credit card and bank card fees and discounts (at Merchant’s actual
costs), chargebacks and costs of returned checks;
          (g) costs of security personnel in the Stores and for armored car
service;
          (h) a pro-rata portion of Merchant’s casualty insurance premiums
attributable to the Merchandise;
          (i) costs of transfers of Merchandise during the Sale Term between the
Stores, excluding any cost associated with transferring Transfer Merchandise,
On-Order Merchandise and Warehouse Merchandise to the Stores;
          (j) Retention Bonuses as described in Section 9.4 below;
          (k) Agent’s documented letter of credit fees for the Agent Letter of
Credit;
          (l) Agent’s reasonable legal fees and expenses and other transaction
reasonable costs, including, without limitation, Agent’s out-of-pocket costs,
such as travel and other incidental costs incurred by Agent in connection with
performance of the transactions contemplated hereby and in accordance with
Merchant’s Travel Policy, which shall be provided to Agent;
          (m) costs and expenses of additional Supplies as provided in
Section 8.4;
          (n) Occupancy Expenses, limited on a per diem per Store basis and
limited to those amounts and categories as described in Exhibit 4.1 attached
hereto;
          (o) Actual costs incurred by Agent of obtaining all permits, licenses,
consents and approvals required under Section 10(a) hereof;

8



--------------------------------------------------------------------------------



 



          (p) the costs and expenses of providing such additional services that
the Agent in its reasonable discretion deems appropriate; and
          (q) 50% of the fees and costs of the inventory taking service to
conduct the Inventory Taking.
     “Expenses” shall not include: (i) Excluded Benefits; (ii) any rent or
occupancy expenses related to the Stores other than Occupancy Expenses;
(iii) Central Service Expenses; (iv) any rent, occupancy and other expenses
relating to the Warehouse or for the transfer of Transfer Merchandise, On-Order
Merchandise or Warehouse Merchandise to the Stores; (v) any costs, expenses and
liabilities that would otherwise constitute “Expenses” hereunder but that were
not disclosed to Agent prior to the date of this Agreement and (vi) except for
costs, expenses or liabilities subject to bona fide disputes, any other costs,
expenses or liabilities payable by Merchant, all of which shall be paid by
Merchant promptly when due for and during the Sale Term. Notwithstanding
anything herein to the contrary, to the extent that any Expense listed in
Section 4.1 is also included on Exhibit 4.1, then Exhibit 4.1 shall control and
such Expense shall not be double counted.
     As used herein, the following terms have the following respective meanings:
          “Central Service Expenses” means costs and expenses for Merchant’s
central administrative services necessary for the Store Closing Sale, including,
but not limited to, sales audit, MIS services, POS systems, payroll processing,
cash reconciliation, inventory processing and handling and data processing and
reporting.
          “Excluded Benefits” means (i) vacation days or vacation pay, sick days
or sick leave, maternity leave or other leaves of absence, termination or
severance pay, union dues,

9



--------------------------------------------------------------------------------



 



pension benefits, ERISA coverage and similar contributions and (ii) payroll
taxes, worker’s compensation and health insurance benefits in excess of the
Benefits Cap.
          “Occupancy Expenses” means base rent, percentage rent, HVAC,
utilities, CAM, real estate and use taxes, merchant’s association dues,
merchant’s marketing and promotional funds, merchant’s sprinkler fees and
building insurance relating to the Stores, limited on a per diem, per Store
basis and limited to those amounts and categories as described on Exhibit 4.1
attached hereto.
          4.2 Payment of Expenses. All Expenses incurred during each week of the
Store Closing Sale (i.e., Sunday through Saturday) shall be paid by Merchant out
of Proceeds as provided in Section 3.3 above, immediately following the weekly
Store Closing Sale reconciliation by Merchant and Agent pursuant to Section 8.8
below, based upon invoices and other documentation reasonably satisfactory to
Agent and Merchant.
     Section 5. Inventory Valuation; Merchandise.
          5.1 Inventory Taking
     Merchant and Agent shall cause to be taken a SKU or “scan” price inventory
of the Merchandise and an audit of the Ticketed Price of the Merchandise (the
“Inventory Taking”) commencing at the close of business at each of the Stores on
a date mutually agreed upon by Agent and Merchant (the date of the Inventory
Taking at each Store being the “Inventory Date” for such Store). Merchant and
Agent shall jointly employ RGIS, WIS or another mutually acceptable inventory
taking service to conduct the Inventory Taking. Agent shall be responsible for
50% of the costs and fees of the inventory taking service as an Expense
hereunder, and the balance of such costs and fees shall be paid by Merchant,
provided, however, that Merchant shall not be responsible for out-of-pocket
costs (which costs shall be treated as an Expense hereunder)

10



--------------------------------------------------------------------------------



 



incurred by Agent in connection with the presence of Agent’s employees or
representatives at the Inventory Taking. Except as provided in the immediately
preceding sentence, Merchant and Agent shall bear their respective costs and
expenses relative to the Inventory Taking. Merchant and Agent shall each have
representatives present during the Inventory Taking, and shall each have the
right to review and verify the listing and tabulation of the inventory taking
service. Merchant agrees that during the conduct of the Inventory Taking at each
Store such Store shall be closed to the public and no sales or other
transactions shall be conducted. The procedures to be used in the conduct of the
Inventory Taking and its verifications are set forth on Exhibit 5.1 attached
hereto. In order to facilitate the Inventory Taking, Merchant agrees to make its
SKU data files and related computer hardware and software available to Agent and
the inventory taking service commencing prior to the Inventory Date. In
connection with the Inventory Taking, but prior to the final verification
thereof, Agent and Merchant shall perform an audit of the Ticketed Price by
comparing a sample of SKU selling prices of items of Merchandise ascertained
from the Inventory Taking with the actual prices at which such items of
Merchandise were offered to the public at the Stores as of the Inventory Date.
The procedures for this audit shall be agreed upon between Merchant and Agent in
good faith. If the SKU selling price is greater than the actual price at which
items of Merchandise were offered to the public as of the Inventory Date,
Merchant and Agent shall agree on an adjustment to the Cost Price to account for
such discrepancy in good faith.
          5.2 In the event that the Store Closing Sale commences at any Store
prior to the completion of the Inventory Taking at such Store, then for the
period from the Sale Commencement Date for such Store until the Inventory Date
for such Store, Agent and Merchant shall jointly keep (i) a strict count of
gross register receipts less applicable Sales Taxes (“Gross

11



--------------------------------------------------------------------------------



 



Rings”) and (ii) cash reports of sales within such Store. Register receipts
shall show for each item sold, the SKU and price paid for such item in
connection with such sale. All such records and reports, including the master
inventory file, shall be made available to Agent and Merchant during regular
business hours upon reasonable notice. Merchant and Agent will reconcile each
item of Merchandise reflected in the Gross Rings against the master inventory
file of Merchant as of the Sale Commencement Date to establish the unadjusted
Retail Price, Ticketed Price and Cost Price of such item of Merchandise. The
unadjusted Retail Price, Ticketed Price, and Cost Price determined in accordance
with the above, will each be adjusted (i) to account for shrinkage by
multiplying them by 101.3% and (ii) to address Defective Merchandise by a
process to be agreed to by Merchant and Agent..
          5.3 Merchandise Subject to this Agreement. (a) For purposes of this
Agreement, “Merchandise” shall mean all: (i) first quality finished goods
inventory that is located at the Stores as of the Sale Commencement Date
saleable in the ordinary course of business; (ii) Repair and Special Order
Merchandise that is not picked up by customers prior to the Cutoff Date;
(iii) Transfer Merchandise; (iv) Warehouse Merchandise; and (v) On-Order
Merchandise. Notwithstanding the foregoing, “Merchandise” shall not include:
(1) Defective Merchandise; (2) goods that belong to third party sublessees,
licensees or concessionaires of Merchant other than Merchant; (3) goods held by
Merchant on memo, on consignment or as bailee for a third party other than
Merchant; (4) furnishings, trade fixtures, equipment and improvements to real
property which are located in the Stores or the Warehouse (collectively,
“FF&E”); (5) Transfer Merchandise, On-Order Merchandise and Warehouse
Merchandise received at any Store after the Cutoff Date, unless Agent in its
discretion elects to include such goods in Merchandise; (6) goods so damaged
that they are not saleable in the ordinary course of

12



--------------------------------------------------------------------------------



 



business at any price; (7) Returned Defective Merchandise; and (8) Repair and
Special Order Merchandise picked up by customers prior the Cutoff Date.
          (b) As used in this Agreement, the following terms have the respective
meanings set forth below:
          “Defective Merchandise” means any item of Merchandise that is agreed
upon and identified by Agent and Merchant as defective or otherwise not saleable
in the ordinary course because it is dented, worn, scratched, broken, faded,
torn, mismatched or affected by other similar defects rendering it not first
quality, but that is not so damaged that it is not saleable in the ordinary
course of business at any price. Sample merchandise and merchandise on display
shall not per se be deemed to be Defective Merchandise so long as (x) the
original packaging (including warranty information, if any warranty applies, and
all supplied accessories) for such Merchandise is intact and available if needed
to make the item saleable in the ordinary course, and (y) such Merchandise
remains subject to its original warranty, if applicable.
          “Repair and Special Order Merchandise” means all items of Merchandise
held at the Stores for repair, or customer-specific special orders for goods, in
each case where (i) the documentation is clear as to the name, address,
telephone number, date of last payment and balance due from the customer, and
(ii) the goods subject to repair or special order are properly identified,
segregated and in a condition as described in the documentation.
          “Transfer Merchandise” means first quality seasonal store Merchandise,
outlet distribution center Merchandise, and closing store Merchandise
(i) received at the Stores no later than the Cutoff Date, (ii) ticketed at
Merchant’s expense and in accordance with Merchant’s historic ticketing
practices upon delivery to the Warehouse or the Stores, and (iii) set forth on
Exhibit 5.2(b) attached hereto. The Cost Price for Transfer Merchandise received
at the

13



--------------------------------------------------------------------------------



 



Stores on or after Cutoff Date shall be reduced by a number equal to the Cost
Price multiplied by the complement of the prevailing discount at the Store on
the day on which such Transfer Merchandise is received by such Store.
          “Warehouse Merchandise” means first-quality, in season goods located
at Merchant’s warehouse in Minneapolis, Minnesota (the “Warehouse”) on the Sale
Commencement Date and which (i) at Merchant’s cost (including, without
limitation, costs of labor, freight and supplies) are transferred to the Stores
from the Warehouse on or before the Cutoff Date, (ii) are ticketed by Merchant
at its expense and in accordance with Merchant’s historic ticketing practices
prior to or upon delivery to the Stores, (iii) are consistent as to type,
quality and assortment as Merchandise presently located at the Stores, and
(iv) are set forth on Exhibit 5.2(b) attached hereto. The Cost Price for
Warehouse Merchandise received at the Stores on or after Cutoff Date shall be
reduced by a number equal to the Cost Price multiplied by the complement of the
prevailing discount at the Store on the day on which such Warehouse Merchandise
is received by such Store.
          “On-Order Merchandise” means first-quality, in season goods, ordered
by Merchant for sale in the Stores in the ordinary course of business prior to
the Sale Commencement Date and listed on Exhibit 5.2(b), but that have not been
received at the Stores by the Cutoff Date. The Cost Price for On Order
Merchandise received at the Stores on or after Cutoff Date shall be reduced by a
number equal to the Cost Price multiplied by the complement of the prevailing
discount at the Store on the day on which such On Order Merchandise is received
by such Store.

14



--------------------------------------------------------------------------------



 



          5.4 Valuation.
          (a) For purposes of this Agreement, “Retail Price” shall mean, with
respect to each item of Merchandise, the file price of such item identified as
“Retail” on Merchant’s books and records as provided during the due diligence
period.
          (b) For purposes of this Agreement, “Cost Price” shall mean, with
respect to each item of Merchandise, the current weighted average cost for such
item reflected in any of Merchant’s books and records.
          (c) For purposes of this Agreement, “Ticketed Price” shall mean the
lowest ticketed or marked price set forth on each item of Merchandise identified
as “Ticket” on Merchant’s books and records as provided during the due diligence
period.
     The Ticketed Price, Retail Price and the Cost Price of any item of
Merchandise shall exclude all Sales Taxes, and Merchant represents that (a) the
ticketed prices of all items of Merchandise do not and shall not include any
Sales Taxes and (b) all registers located at the Stores are programmed to
correctly compute all Sales Taxes required to be paid by the customer under
applicable law. If an item of Merchandise has more than one Ticketed Price or
Retail Price, as applicable, or if multiple items of the same SKU are marked at
different prices, the lowest Retail Price on any such item shall prevail for
such item or for all such items within the same SKU, as the case may be, unless
it is clear that the lowest Ticketed Price or Retail Price, as applicable, was
mismarked.
          5.5 Excluded Goods. Merchant shall retain all responsibility for any
goods not included as “Merchandise” hereunder. Defective Merchandise will be
segregated and

15



--------------------------------------------------------------------------------



 



transferred out of the Stores at Merchant’s sole cost and expense. Agent shall
have no cost, expense or responsibility in connection with any goods not
included in Merchandise.
     Section 6. Store Closing Sale Term.
          6.1 Term. Subject to satisfaction of the conditions precedent set
forth in Section 10 hereof, the Store Closing Sale shall commence at each Store
on February 15, 2008 (such date with respect to each Store being the “Sale
Commencement Date”). The Agent shall complete the Store Closing Sale at each
Store no later than May 31, 2008, unless the Store Closing Sale is extended
pursuant to Section 8.10 hereof or by mutual written agreement of Agent and
Merchant (the “Sale Termination Date;” the period from the Sale Commencement
Date to the Sale Termination Date as to each Store being the “Sale Term”). The
Agent may, in its discretion, terminate the Store Closing Sale at any Store or
Stores at any time or from time to time within the Sale Term (a) upon the
occurrence of an Event of Default by Merchant that continues beyond any
applicable period for cure or (b) upon not less than ten (10) days’ prior
written notice to Merchant.
          6.2 Vacating the Stores. At the conclusion of the Store Closing Sale,
Agent agrees to leave the Stores in “broom clean” condition, ordinary wear and
tear excepted, except for remaining Supplies and unsold items of FF&E.
          6.3 Intentionally Omitted..
     Section 7. Store Closing Sale Proceeds.
          7.1 Proceeds. For purposes of this Agreement, “Proceeds” shall mean
the aggregate of: (a) the total amount (in dollars) of all sales of Merchandise
made under this

16



--------------------------------------------------------------------------------



 



Agreement, exclusive of (i) Sales Taxes and (ii) returns, allowances and
customer credits and (b) all proceeds of Merchant’s insurance for loss or damage
to Merchandise or loss of Store cash arising from events occurring during the
Sale Term.
          7.2 Deposit of Proceeds. All cash Proceeds shall be deposited in
existing accounts of Merchant (such accounts, the “Agency Accounts”). Merchant
and its lender, General Electric Capital Corporation (“GECC”) shall exercise
sole signatory authority and control with respect to the Agency Accounts.
Proceeds collected in the Agency Accounts shall be reconciled weekly in
accordance with Section 8.8 hereof and, immediately after such reconciliation,
Merchant shall pay to Agent any amounts due under Section 3.3 hereof. After
payment of the Guaranteed Amount, (a) Agent shall have the right (but not the
obligation) to open new accounts for which Agent shall exercise sole signatory
authority into which all cash Proceeds of the Store Closing Sale shall be
deposited, and (b) to the extent that Agent shall elect to continue to use the
Agency Accounts, (i) all Proceeds deposited in such accounts will constitute the
property of Agent and shall be held in trust by Merchant for Agent, and
(ii) commencing on the first business day following the date upon which the
Guaranteed Amount is paid in full, and on each business day thereafter, Merchant
shall pay to Agent by wire funds transfer all collected funds constituting
Proceeds deposited in such accounts. At any time during the Sale Term, upon
request by Agent, Merchant shall deliver to Agent documentation reflecting the
deposit and wire transfers of such Proceeds. Merchant shall not be responsible
for and Agent shall pay as an Expense hereunder, all bank fees and charges,
including wire transfer charges, related to the Agency Accounts, whether
received during or after the Sale Term.
          7.3 Credit Card Proceeds. Prior to the payment of the Guaranteed
Amount, Agent shall use Merchant’s credit card facilities (including Merchant’s
credit card

17



--------------------------------------------------------------------------------



 



terminals and processor(s), credit card processor coding, merchant
identification number(s) and existing bank accounts) for credit card Proceeds.
Merchant shall continue to process credit card transactions applying customary
practices and procedures. Without limiting the foregoing, Merchant shall
cooperate with Agent to down-load data from all credit card terminals each day
during the Sale Term and to effect settlement with Merchant’s credit card
processor(s), and shall take such other actions necessary to process credit card
transactions under Merchant’s merchant identification number(s). Prior to
payment in full of the Guaranteed Amount, Merchant and Agent shall reconcile
credit card Proceeds weekly as provided in Section 8.8 of this Agreement. After
payment in full of the Guaranteed Amount, (a) all credit card Proceeds will
constitute the property of the Agent and shall be held by Merchant in trust for
Agent and (b) Merchant shall deposit all credit card Proceeds into a designated
account and shall transfer such Proceeds to Agent daily (on the date received by
Merchant if received prior to 12:00 noon, or otherwise within one business day)
by wire transfer of immediately available funds. In addition, after payment in
full of the Guaranteed Amount, at Agent’s request, Merchant shall cooperate with
Agent to establish merchant identification numbers under Agent’s name to enable
Agent to process all credit card Proceeds for Agent’s account. Merchant shall
not be responsible for and Agent shall pay as an Expense hereunder, all credit
card fees, charges and chargebacks related to the Store Closing Sale, whether
received during or after the Sale Term; provided, however, the Merchant shall
inform Agent of any chargebacks as promptly as practicable.
     Section 8. Conduct of the Store Closing Sale.
          8.1 Rights of Agent. Subject to the terms of all leases, reciprocal
easement agreements and other similar agreements relating to the occupancy of
the Stores and/or the Warehouse (collectively, “Occupancy Agreements”), Agent
shall be permitted to conduct the

18



--------------------------------------------------------------------------------



 



Store Closing Sale as a “store closing” or similar sale throughout the Sale
Term; provided, however, that notwithstanding anything set forth in any
Occupancy Agreement, Agent shall attempt to conduct the Store Closing Sale as a
“store closing” or similar sale throughout the Sale Term,; provided further, in
no event shall Agent be precluded from using the “Everything Must Go” handle
during the Sale Term with industry standard signage reflecting such message. To
the extent that Agent is precluded from using the “Everything Must Go” handle
during the Sale Term, Agent and Merchant shall mutually agree on a remedy to
address such a situation. Merchant shall use its best efforts to assist Agent in
connection with implementing the Store Closing Sale as contemplated by this
Agreement. Agent shall conduct the Comprehensive Sale in the name of and on
behalf of Merchant in a commercially reasonable manner and in compliance with
(i) the terms of this Agreement and (ii) provisions of applicable laws,
regulations and ordinances. In addition to any other rights granted to Agent
hereunder, in conducting the Store Closing Sale, Agent, in the exercise of its
sole discretion, shall have the right, subject to the immediately preceding
sentence:
          (a) to establish and implement advertising, signage and promotion
programs consistent with the “store closing” theme (including, without
limitation, by means of media advertising, banners, A-frame and similar interior
and exterior signs and use of sign walkers), provided, that Agent shall not use
the term “going out of business” in any signage and, subject to the preamble to
this Section, be responsive to Merchant’s reasonable requests regarding
alteration or modification of any signage;
          (b) to establish Store Closing Sale prices and Store hours;
          (c) to use without charge during the Sale Term all FF&E, advertising
materials, bank accounts, Store-level customer lists and mailing lists, computer
hardware and

19



--------------------------------------------------------------------------------



 



software, Supplies, intangible assets (including Merchant’s name, logo and tax
identification numbers), Store keys, case keys, security codes, and safe and
lock combinations required to gain access to and operate the Stores and any
other assets of Merchant located at the Stores or the Warehouse (whether owned,
leased or licensed); and
          (d) to have the benefit of, without charge, (i) Merchant’s central
office facilities, POS systems, central and administrative services and
personnel to process payroll, perform MIS services, sales audit and cash
reconciliation and provide other central office services, necessary for the
Comprehensive Sale and (ii) one office located at Merchant’s central office
facility.
          8.2 Terms of Sales to Customers. All sales of Merchandise will be
“final sales” and “as is,” and all advertisements and sales receipts will
reflect the same. In addition, Agent shall indicate on any Merchandise sold that
such sale is “final,” “as is,” and shall be marked in such a way as to prevent
consumers from returning the goods at other of Merchant’s stores. Agent shall
not warrant the Merchandise in any manner, but will, to the extent legally
permissible, pass on all manufacturer’s warranties to customers. All sales will
be made only (a) for cash, or (b) by bank credit cards currently accepted by
Merchant. Agent shall accept Merchant gift certificates/gift cards, Store
credits, and other promotional items providing the customer with an additional
discount on Store Merchandise that have been issued by Merchant prior to the
Sale Commencement Date, provided that Merchant agrees to reimburse Agent in cash
for the face amount of any such items within five (5) days after Agent’s request
therefor.
          8.3 Sales Taxes. During the Sale Term, all sales, excise, gross
receipts and other taxes attributable to sales of Merchandise (other than taxes
on income) payable to any

20



--------------------------------------------------------------------------------



 



taxing authority having jurisdiction (collectively, “Sales Taxes”) shall be
added to the sales price of Merchandise and collected by Agent on behalf of
Merchant at the time of sale. The Agent shall draw checks on the Agency Accounts
payable to the applicable taxing authorities in the amount so collected, which
shall be delivered together with accompanying schedules to Merchant on a timely
basis for payment of taxes when due. Merchant shall promptly pay all Sales Taxes
and file all applicable reports and documents required by the applicable taxing
authorities. Merchant will be given access to the computation of gross receipts
for verification of all such tax collections.
          8.4 Supplies. Agent shall have the right to use, without charge, all
existing supplies located at the Stores and the Warehouse, including, without
limitation, boxes, bags, paper, twine and similar sales materials (collectively,
“Supplies”). In the event that additional Supplies are required in any of the
Stores during the Store Closing Sale, Merchant agrees promptly to provide the
same to Agent, if available, for which Agent shall reimburse Merchant at
Merchant’s cost therefor. Merchant does not warrant that the existing Supplies
in the Stores as of the Sale Commencement Date are adequate for the purposes of
the Store Closing Sale. Supplies have not been since January 1, 2008, and shall
not be prior to the Sale Commencement Date, transferred by Merchant between or
among the Stores and/or the Warehouse, so as to alter the mix or quantity of
Supplies at the Stores from that existing on such date, other than in the
ordinary course of business.
          8.5 Returns of Merchandise. During the Sale Term, the Agent shall
accept returns only of defective goods sold by Merchant from the Stores prior to
the Sale Commencement Date (“Returned Merchandise”), provided such goods are
accompanied by the original Store receipt. Merchant shall reimburse Agent in
cash for the amount of any store credit

21



--------------------------------------------------------------------------------



 



or refund given to any customer in respect of Returned Defective Merchandise.
Any Returned Defective Merchandise shall be disposed of by Agent in accordance
with instructions received from Merchant and at Merchant’s sole cost and
expense. Any reimbursements due to Agent as result of Returned Defective
Merchandise shall be accounted for and paid by Merchant immediately following
the weekly Store Closing Sale reconciliation pursuant to Section 8.8 hereof.
          8.6 Repair and Special Order Merchandise. Promptly after the execution
of this Agreement, Merchant shall notify each customer for which Merchant holds
Repair and Special Order Merchandise of the Store Closing Sale and request such
customers to pick up and pay for the applicable item(s) by the Cutoff Date. Any
amounts paid for Repair and Special Order Merchandise on or before the close of
business on the Cutoff Date shall be for the sole account of Merchant. Subject
to applicable law, any Repair and Special Order Merchandise unclaimed by
customers by the Cutoff Date shall be included in Merchandise and the Guaranteed
Amount shall be adjusted to account for such items in accordance with this
Agreement. Prior to the Cutoff Date, Agent shall administer all Repair and
Special Order Merchandise in accordance with the documents and agreements
relating thereto, provisions of applicable law and Merchant’s historic policies.
In the event that Agent is required to issue refunds to customers in respect of
Repair and Special Order Merchandise, Merchant shall reimburse Agent in cash for
all such amounts. At the end of the Sale Term, Agent shall transfer
responsibility for any remaining items of Layaway, Repair and Special Order
Merchandise back to Merchant after appropriate and legally required
communications to customers and reconciliation between Agent and Merchant. All
payments by Agent and Merchant required under this Section 8.6 shall be made

22



--------------------------------------------------------------------------------



 



immediately following the weekly Store Closing Sale reconciliation by Agent and
Merchant pursuant to Section 8.8 hereof.
     8.7 Compliance with Law. Agent shall comply in the conduct of the
Comprehensive Sale with (i) all applicable statutes, rules, regulations and
orders of, and applicable restrictions imposed by, governmental authorities,
including, without limitation, all so called “going out of business laws” and
all laws and regulations relating to treatment of employees and (ii) all of
Merchant’s employee rules, regulations, guidelines and policies, which have been
provided to Agent in writing and which are listed in Exhibit 8.7 attached
hereto. Merchant agrees to cooperate with Agent to facilitate Agent’s obtaining
all required permits and otherwise comply with such laws and regulations.
     8.8 Store Closing Sale Reconciliation. On each Wednesday during the Sale
Term, commencing on the second Wednesday after the Sale Commencement Date, Agent
and Merchant shall cooperate to reconcile sales, Expenses, credit card Proceeds,
receipts of Transfer Merchandise, On-Order Merchandise, Warehouse Merchandise
and Returned Defective Merchandise at the Stores (including quantities and Cost
Price thereof), Gross Rings and such other Store Closing Sale-related items as
either party shall reasonably request, in each case for the prior week or
partial week (i.e., Sunday through Saturday), all pursuant to procedures agreed
upon by Merchant and Agent. Immediately thereafter, Merchant shall pay to Agent
all amounts due to Agent pursuant to Section 3.3 hereof. Within thirty (30) days
after the end of the Sale Term, Agent and Merchant shall complete a final
reconciliation of the Store Closing Sale, the written results of which shall be
certified by representatives of each of Merchant and Agent as a final settlement
of accounts between Merchant and Agent with respect to the Store Closing Sale.

23



--------------------------------------------------------------------------------



 



          8.9 Force Majeure. If any casualty or act of God prevents or
substantially inhibits the conduct of business in the ordinary course at any
Store, such Store and the Merchandise located at such Store shall, in Agent’s
discretion, be eliminated from the Comprehensive Sale and considered to be
deleted from this Agreement as of the date of such event (unless Agent and
Merchant otherwise agree in writing), and Agent and Merchant shall have no
further rights or obligations hereunder with respect thereto; provided, however,
that (i) the proceeds of any insurance attributable to such Merchandise shall
constitute Proceeds hereunder and (ii) the Guaranteed Amount shall be reduced to
account for any Merchandise eliminated from the Store Closing Sale which is not
the subject of insurance proceeds, and Merchant shall reimburse Agent for the
amount the Guaranteed Amount is so reduced prior to the end of the Sale Term.
          8.10 Extraordinary Events. If any extraordinary external event occurs
that may be reasonably expected to have a material adverse effect upon the Store
Closing Sale (e.g., terrorist attack), notwithstanding anything set forth in
this Agreement to the contrary, Agent shall have the right, but not the
obligation, to extend the Sale Term for any Store (provided, Agent pays all
Expenses during such extended Sale Term in accordance with the provisions
hereof) and/or to remove Merchandise from the Stores and sell it through other
channels (provided, all proceeds of such sales through other channels shall be
treated as Proceeds of the Store Closing Sale hereunder).
          8.11 Early Closures. If Agent is unable to operate the Sale for the
Sale Term due to lease expirations for the Stores set forth on Exhibit 8.11 or
if Agent is unable to operate the Sale for the Sale Term at any Store due to an
action by a landlord, such Store and the

24



--------------------------------------------------------------------------------



 



Merchandise located at such Store shall, in Agent’s discretion, be eliminated
from the Comprehensive Sale and considered to be deleted from this Agreement as
of the date of such lease expiration or order precluding the Sale (unless Agent
and Merchant otherwise agree in writing), and Agent shall have no further rights
or obligations hereunder with respect thereto, provided, however, that Agent
will use commercially reasonable efforts to remain in the Store premises for the
Sale Term, provided further, in the event that 66% of the Cost Price of the
Merchandise located at such Store as of the Cutoff Date has been sold by the
date of such lease expiration or order precluding the Sale, Agent shall have the
right, but not the obligation, to remove Merchandise from the Store and sell it
through other Stores (provided, all proceeds of such sales through other Stores
shall be treated as Proceeds of the Store Closing Sale hereunder) and/or to
extend the Sale Term for any other Store (provided, Agent pays all Expenses
during such extended Sale Term in accordance with the provisions hereof and such
extension does not extend beyond the Sale Termination Date).
     Section 9. Employee Matters.
          9.1 Merchant’s Employees. Agent may use Merchant’s employees in the
conduct of the Comprehensive Sale to the extent Agent in its sole discretion
deems expedient, and Agent may select and schedule the number and type of
Merchant’s employees required for the Comprehensive Sale. Agent shall identify
any such employees to be used in connection with the Comprehensive Sale (each
such employee, a “Retained Employee”) prior to the Sale Commencement Date;
provided, however, that Agent acknowledges that all Store-level employees shall
be Retained Employees. Retained Employees shall at all times remain employees of
Merchant, and shall not be considered or deemed to be employees of Agent.
Merchant and Agent agree that except to the extent that wages and benefits of
Retained

25



--------------------------------------------------------------------------------



 



Employees constitute Expenses hereunder, nothing contained in this Agreement and
none of Agent’s actions taken in respect of the Comprehensive Sale shall be
deemed to constitute an assumption by Agent of any of Merchant’s obligations
relating to any of Merchant’s employees including, without limitation, Excluded
Benefits, Worker Adjustment Retraining Notification Act (“WARN Act”) claims and
other termination type claims and obligations or any other amounts required to
be paid by statute or law; nor shall Agent become liable under any collective
bargaining or employment agreement or be deemed a joint or successor employer
with respect to such employees. Merchant shall not, without Agent’s prior
written consent, raise the salary or wages or increase the benefits for, or pay
any bonuses or make any other extraordinary payments to, any of its employees on
or after the date of this Agreement.
          9.2 Termination of Employees. Agent may in its discretion stop using
any Retained Employee at any time during the Comprehensive Sale. In the event of
termination of any Retained Employee, Agent will use all reasonable efforts to
notify Merchant at least five (5) days prior thereto, except for termination
“for cause” (such as dishonesty, fraud or breach of employee duties), in which
event no prior notice to Merchant shall be required, provided Agent shall notify
Merchant as soon as practicable after such termination. From and after the date
of this Agreement, Merchant shall not transfer or dismiss employees of the
Stores outside the ordinary course of business without Agent’s prior consent
except “for cause”. Without limiting the foregoing, Merchant has not
distributed, and shall not distribute, any notice to its employees under the
WARN Act without Agent’s prior written consent.
          9.3 Payroll Matters. During the Sale Term, Merchant shall process the
base payroll for all Retained Employees. On Wednesday of each week a payroll is
to be paid during the Sale Term, Merchant or Agent, as the case may be, shall
transfer from the Agency

26



--------------------------------------------------------------------------------



 



Accounts to Merchant’s payroll accounts an amount equal to the base payroll for
Retained Employees plus related payroll taxes, worker’s compensation and
benefits for such week that constitute Expenses hereunder.
          9.4 Employee Retention Bonuses. In Agent’s sole discretion, Proceeds
may be used to pay, as an Expense, retention bonuses (“Retention Bonuses”)
(which bonuses shall be inclusive of payroll taxes but as to which no benefits
shall be payable) to Retained Employees who do not voluntarily leave employment
and are not terminated “for cause.” Such Retention Bonuses shall be processed
through Merchant’s payroll system.
     Section 10. Conditions Precedent. The willingness of Agent to enter into
the transactions contemplated under this Agreement are directly conditioned upon
the satisfaction of the following conditions at the time or during the time
periods indicated, unless specifically waived in writing by Agent:
          (a) Prior to the Sale Commencement Date, Agent shall have made or
initiated all required filings and registrations and shall obtain all permits,
licenses, consents, authorizations and approvals required under applicable laws,
rules, regulations and court or administrative orders for Merchant to execute
and deliver this Agreement and to consummate the Comprehensive Sale; provided
that Merchant agrees to cooperate fully with Agent in obtaining such permits,
licenses, consents, authorizations and approvals.
          (b) All representations and warranties of Merchant hereunder shall be
true and correct in all material respects and no Event of Default by Merchant
shall have occurred at and as of the date hereof and as of the Sale Commencement
Date.
          (c) Prior to the Sale Commencement Date, Merchant shall have provided
Agent reasonable access to all pricing and cost files, computer hardware,
software and

27



--------------------------------------------------------------------------------



 



data files, inter-Store transfer logs, markdown schedules, invoices, style runs
and all other documents relative to the price, mix and quantities of inventory
located at the Stores.
          (d) Agent shall have had the opportunity to inspect the Stores, the
Warehouse and the inventory preceding the Sale Commencement Date.
     Section 11. Representations, Warranties and Covenants.
          11.1 Merchant Representations, Warranties and Covenants. Merchant
hereby represents, warrants and covenants in favor of Agent as follows:
          (a) Each of the entities of which Merchant is jointly and severally
composed: (i) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation; (ii) has all
requisite corporate power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted and (iii) is, and
until the end of the Marketing Period with respect to all of the Leases will
continue to be, duly authorized and qualified as a foreign corporation to do
business and in good standing in each jurisdiction where the nature of its
business or properties requires such qualification.
          (b) Each of the entities of which Merchant is jointly and severally
composed has the right, power and authority to execute and deliver this
Agreement and each other document and agreement incorporated herein
(collectively, together with this Agreement, the “Agency Documents”) and to
perform fully its obligations thereunder. Each of the entities of which Merchant
is jointly and severally composed has taken all necessary actions required to
authorize the execution, delivery and performance of the Agency Documents, and
no further consent or approval is required for any of them to enter into and
deliver the Agency Documents, to perform its obligations thereunder and to
consummate the Comprehensive Sale. Each of the Agency Documents has been duly
executed and delivered by each of the entities of which

28



--------------------------------------------------------------------------------



 



Merchant is jointly and severally composed and constitutes the legal, valid and
binding obligation of each of them enforceable in accordance with its terms. No
court order or decree of any federal, state or local governmental authority or
regulatory body is in effect that would prevent or impair, or is required for
the Merchant’s consummation of, the transactions contemplated by this Agreement,
and no consent of any third party that will not be obtained prior to the Sale
Commencement Date is required therefor except for consents under the Occupancy
Agreements. Subject to Merchant’s obtaining the consent of GECC, no contract or
other agreement to which the Merchant is a party or by which the Merchant is
otherwise bound will prevent or impair the consummation of the Comprehensive
Sale and the transactions contemplated by this Agreement.
          (c) From January 1, 2008 through the Sale Commencement Date, the
Merchant has operated and will operate the Stores in the ordinary course of
business consistent with historical operations. Without limiting the foregoing,
from January 1, 2008 through the Sale Commencement Date (unless otherwise agreed
by Agent), (i) Merchant has not conducted and will not conduct any promotions or
advertised sales at the Stores except promotions and sales in the ordinary
course of business consistent with historic promotions and sales for comparable
periods last year, all as described in Exhibit 11.1(c) attached hereto,
(ii) Merchant has continued and will continue to replenish the Stores with new
Merchandise in a manner consistent with historic practices and (iii) all rack
jobbers and service vendors have continued and will continue to service the
Stores in the ordinary course; provided, however, that Agent acknowledges that
Merchant will transfer the Warehouse Merchandise and Transfer Merchandise to the
Stores in accordance herewith.

29



--------------------------------------------------------------------------------



 



          (d) Merchant owns and will own at all times during the Sale Term, good
and marketable title to all of the inventory at the Stores and the Warehouse and
all inventory on order by the Merchant, including, without limitation, the
Merchandise free and clear of all liens, claims and encumbrances of any nature
except liens granted to GECC. Merchant shall not create, incur, assume or suffer
to exist any security interest, lien or other charge or encumbrance upon or with
respect to any of the Merchandise or the Proceeds except for the lien in favor
of GECC.
          (e) Merchant has maintained its pricing files in the ordinary course
of business, and prices charged to the public for goods (whether in-Store, by
advertisement or otherwise) are the same in all material respects as set forth
in such pricing files for the periods indicated therein, except for the
promotions and sales described in Section 11.1(c). All pricing files and records
since January 1, 2008 relative to the Merchandise have been made available to
Agent and are listed in Exhibit 11.1(e). All such pricing files, including, but
not limited to, files related to Cost Price, Retail Price and Ticket Price, and
records are true and accurate in all material respects as to the actual cost to
Merchant for purchasing the goods referred to therein and as to the selling
price to the public for such goods as of the dates and for the periods indicated
therein.
          (f) As of the Sale Commencement Date, the levels of goods (as to
quantity) and the mix of goods (as to type, category, style, brand and
description) at the Stores, the On-Order Merchandise, Warehouse Merchandise and
the Transfer Merchandise are in all material respects described in
Exhibit 11.1(f) attached hereto. To the extent that the levels of goods (as to
quantity) and the mix of goods (as to type, category, style, brand and
description) at the Stores as of the Sale Commencement Date are materially
different from that described on

30



--------------------------------------------------------------------------------



 



Exhibit 11.1(f), the Merchant and Agent shall mutually agree on a downward
adjustment to the Cost Price of the Merchandise.
          (g) As of the Sale Commencement Date, all normal course permanent
markdowns on inventory located at the Stores will have been taken on a basis
consistent with Merchant’s historical practices and policies and consistent with
Merchant’s other stores in the comparable mall or outlet channel.
          (h) Merchant has not and will not have from January 1, 2008 through
the Sale Commencement Date, marked up or raised the price of any items of
Merchandise, or removed or altered any tickets or any indicia of clearance
merchandise, except in the ordinary course of business.
          (i) Merchant shall ticket or mark all items of inventory received at
the Stores prior to the Sale Commencement Date (including, without limitation,
all On-Order Merchandise, Transfer Merchandise and Warehouse Merchandise), in a
manner consistent with similar Merchandise located at the Stores and in
accordance with Merchant’s historic practices and policies relative to pricing
and marking inventory and consistent with Merchant’s other stores in the
comparable mall or outlet channel.
          (j) Unless otherwise agreed by Agent and contemplated by
Section 5.2(b), Merchant has not and shall not purchase or transfer to or from
the Stores any merchandise or goods outside the ordinary course in anticipation
of the Store Closing Sale.
          (k) [Intentionally omitted.]
          (l) No action, arbitration, suit, notice or legal, administrative or
other proceeding before any court or governmental body has been instituted by or
against the Merchant, or has been settled or resolved, or to Merchant’s
knowledge, is threatened against or

31



--------------------------------------------------------------------------------



 



affects Merchant that if adversely determined, would adversely affect the
conduct of the Comprehensive Sale.
          (m) Exhibit 11.1(m) attached hereto sets forth (i) historic sales at
the Stores for the months ending January 2007 through December 2007 and (ii) the
levels and mix of inventories at the Stores during such periods.
          (n) Merchant covenants that from January 1, 2008 through the Sale
Commencement Date, it has and will continue to operate the Stores in the
ordinary course of business, including, specifically (i) selling inventory
during such period at customary prices, (ii) not promoting or advertising any
sales or in-store promotions (including POS promotions) to the public (except
for Merchant’s historic and customary promotions for all of its locations as set
forth in Exhibit 11.1(c) attached hereto), (iii) not returning inventory to
vendors and not transferring inventory or supplies between or among Stores and
the Warehouse outside the ordinary course of business, except as permitted under
Section 8.4 above and except for cancellations of orders of goods by Merchant
and (iv) not making any management personnel moves or changes at the Stores
outside the ordinary course of business without Agent’s prior written consent
(which consent will not be unreasonably withheld).
          (o) To the best of Merchant’s knowledge, all Merchandise is in
compliance with all applicable federal, state or local product safety laws,
rules and standards.
          (p) As of the date of the Agreement, no event of default or event
which with the giving of notice, the passage of time or both has occurred on the
part of the Merchant under any Occupancy Agreement that could have a material
adverse effect on the Comprehensive Sale. From and after the Sale Commencement
Date, except as provided in Section 8.11 and subject to Section 8.1, the Agent
shall have the right to the unencumbered use

32



--------------------------------------------------------------------------------



 



and occupancy of, and peaceful and quiet possession of, each of the Stores, the
assets currently located at the Stores and the utilities and other services
provided at the Stores. Merchant shall maintain in good working order, condition
and repair, at its sole expense, all cash registers, heating systems, air
conditioning systems, elevators, escalators, Store alarm systems and all other
mechanical devices used in the ordinary course of operation of the Stores.
          (q) Subject to Agent’s obligation to fund Expenses hereunder, Merchant
has paid and will continue to pay throughout the Sale Term, (i) all self-insured
or Merchant funded employee benefit programs for employees, including health and
medical benefits and insurance and all proper claims made or to be made in
accordance with such programs, (ii) all casualty, liability, worker’s
compensation and other insurance premiums, (iii) all utilities provided to the
Stores and (iv) all applicable taxes. Following the conclusion of the
Comprehensive Sale, Merchant shall pay all earned but unused vacation to
applicable Retained Employees in the ordinary course in accordance with
Merchant’s policies.
          (r) Merchant has not and shall not throughout the Sale Term take any
actions the result of which is to materially increase the cost of operating the
Comprehensive Sale, including, without limitation, increasing salaries or other
amounts payable to employees.
          (s) Except as disclosed on Exhibit 11.1(s) attached hereto,
(i) Merchant is not a party to any collective bargaining agreements with its
employees, (ii) to the best of Merchant’s knowledge, no labor unions represent
Merchant’s employees at the Stores and (iii) to the best of Merchant’s
knowledge, there are currently no strikes, work stoppages or other labor
disturbances affecting the Stores, Merchant’s central office facilities or the
Warehouse.
          (t) As of the date of this Agreement, Merchant is not delinquent in
payment of all telephone, utilities, taxes, insurance and advertising
liabilities such that any

33



--------------------------------------------------------------------------------



 



delinquency would detrimentally impact the Comprehensive Sale. Merchant agrees
that in the event that Agent receives notice that any such liability is
materially overdue or unpaid, or Agent is unable to advertise the Comprehensive
Sale with any newspapers, magazines, radio or television stations or other media
providers which target or serve the market areas of the Stores or is unable to
obtain Merchant’s contract rate with any such provider as a result of the
Merchant’s failure to pay its outstanding balances with such providers, Merchant
shall immediately pay such applicable balances in full.
          (u) (i) As of the Sale Commencement Date, the aggregate Cost Price of
the Merchandise divided by the aggregate Retail Price of the Merchandise (the
“Cost Factor”) shall be no greater than 34.5%. In the event the Cost Factor is
greater than 34.5%, the Cost Price shall be adjusted as set forth on
Exhibit 11.1(u) hereto and (ii) as of the Sale Commencement Date, the aggregate
Cost Price of the Merchandise divided by the aggregate Ticketed Price of the
Merchandise (the “Ticket Factor”) shall be no greater than 21.3%. In the event
the Ticket Factor is greater than 21.3%, the Cost Price shall be adjusted as set
forth on Exhibit 11.1(u) hereto. In the event that the representation and
warranty set forth in the immediately preceding sentence of this Section 11.1(u)
is breached by Merchant with respect to any item of Merchandise, Merchant and
Agent shall use reasonable efforts to agree on an adjustment to the Cost Price
of such item of Merchandise in good faith during the five (5) day cure period
set forth in Section 14 hereof.
          (v) Merchant has provided Agent with all information requested by
Agent and all information so provided is true, correct and complete in all
material respects.
          (w) Merchant has maintained each of the Leased Properties, including,
without limitation, the roof, foundation and structure of all improvements
thereon and all mechanical systems thereat including heating, cooling,
ventilating, electrical and plumbing

34



--------------------------------------------------------------------------------



 



fixtures and systems and all appliances, in good working order, condition and
repair, except for those for which the respective landlords are responsible
under the Leases governing the Leased Properties. To the best of Merchant’s
knowledge, to the extent any landlord is responsible for maintenance of any of
the foregoing under the Lease governing such landlord’s Leased Property, such
landlord has fulfilled its obligations under the applicable lease to maintain
the foregoing. In the event any repairs or maintenance with respect to any of
the foregoing are required on or after the Sale Commencement Date in order to
avoid a detrimental impact on the Store Closing Sale, Merchant shall immediately
perform such repairs or maintenance; provided, however, that in the event the
landlord with respect to any Leased Property is responsible for performing such
repairs or maintenance under the Lease governing such Leased Property, Merchant
shall use its best efforts to immediately cause such landlord to perform such
repairs or maintenance.
          (x) Merchant’s relationship with Agent is solely that of agent and
principal, not that of joint venturers or partners.
          (y) There has not occurred any unauthorized or illegal emission, leak,
discharge, spill or release into the environment of any Hazardous Materials (as
defined below) by Merchant or any use of Hazardous Materials on or from any
Leased Property which, in any material respect, violates any applicable federal,
state or local law, rule, regulation governing the use, storage, treatment,
handling, production or disposal of such Hazardous Materials or any other
Environmental Laws (as defined below) that would result in liability to Merchant
or such Leased Property. For purposes of this Section 11.1(y), the term
“Hazardous Materials” shall include, without limitation, any asbestos, PCBs,
pollutants, contaminants, chemicals, wastes and other carcinogenic, ignitable,
corrosive, reactive, toxic or otherwise hazardous substance or materials
(whether solid, liquid or gaseous) subject to regulation, control or remediation
under

35



--------------------------------------------------------------------------------



 



the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, the Hazardous Materials Transportation Act, as amended, the
Resources Conservation and Recovery Act, as amended, the Toxic Substances
Control Act, as amended, the Clean Water Act, as amended, the Safe Drinking
Water Act, as amended, the Clean Air Act, as amended, the Occupational Safety
and Health Act, as amended, the Atomic Energy Act of 1954, as amended, and all
analogous or related laws and in the regulations adopted and publications
promulgated pursuant thereto, or any other federal, state or local environmental
law, ordinance, rule or regulation (collectively, the “Environmental Laws”).
          (z) No action, arbitration, suit, notice or legal, administrative or
other proceeding before any court or governmental body has been instituted by or
against Merchant or any Leased Property, or has been settled or resolved, or has
been threatened against or affects Merchant or any Leased Property, which if
adversely determined, would give rise to a lien or other encumbrance on any
Leased Property, or have a material adverse effect upon any Leased Property,
Merchant’s ability to perform its obligations under this Agreement or the
conduct of the Comprehensive Sale.
          (aa) The relationship between Cost Price and Ticketed Price shall be
as set forth on Exhibit 11.1(aa).
          (bb) The information concerning the Leases set forth on Exhibit 1C
hereto is true and correct in all material respects.
          (cc) The Merchant has delivered to the Agent, or shall have delivered
to the Agent no later than fifteen (15) calendar days after the date of this
Agreement, true, complete and correct copies of all Leases and any writings
concerning any current actual defaults or breaches thereunder. Merchant shall
also use commercially reasonable efforts to provide Agent

36



--------------------------------------------------------------------------------



 



with all correspondence with the landlords under the Leases, including without
limitation, any writings in printed or electronic format concerning any proposed
modification, assignment or termination of the Leases.
          (dd) No third party (other than Rosedale Wilsons, Inc.) (“Guarantor”))
has guaranteed or is responsible for any of the Merchant’s obligations under any
of the Leases.
          (ee) The Merchant has not received notice of any claim, action, suit,
or proceeding with respect to any of the Leases that remains unresolved.
          11.2 Agent Representations and Warranties. Agent hereby represents,
warrants and covenants in favor of the Merchant as follows:
          (a) Each member of Agent: (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (ii) has all requisite power and authority under its operating
agreement to consummate the transactions contemplated hereby and (iii) is and
until the end of the Marketing Period with respect to all of the Leases will
continue to be, duly authorized and qualified as a foreign limited liability
company to do business and in good standing in each jurisdiction where the
nature of its business or properties requires such qualification.
          (b) Agent has the right, power and authority to execute and deliver
each of the Agency Documents to which it is a party and to perform fully its
obligations thereunder. Agent has taken all necessary actions required to
authorize the execution, delivery and performance of the Agency Documents. Each
of the Agency Documents has been duly executed and delivered by Agent and
constitutes the legal, valid and binding obligation of Agent enforceable in
accordance with its terms. No contract or other agreement to which Agent is a

37



--------------------------------------------------------------------------------



 



party or by which Agent is otherwise bound will prevent or impair the
consummation of the transactions contemplated by this Agreement.
          (c) No action, arbitration, suit, notice or legal, administrative or
other proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved, or to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by the Agent in connection with
this Agreement, or which if adversely determined, would have a material adverse
effect upon the Agent’s ability to perform its obligations under this Agreement.
     Section 12. Insurance.
          12.1 Merchant’s Liability Insurance. Merchant shall continue at its
cost and expense until the end of the Marketing Period with respect to all of
the Leases, in such amounts as it currently has in effect, all of its liability
insurance policies including, but not limited to, products liability,
comprehensive public liability, auto liability and umbrella liability insurance,
covering injuries to persons and property in, or in connection with Merchant’s
operation of the Stores, and shall cause Agent to be named an additional named
insured with respect to all such policies. Exhibit 12.1 attached hereto contains
a description of all such policies. Prior to the Sale Commencement Date,
Merchant shall deliver to Agent certificates evidencing such insurance setting
forth the duration thereof and naming Agent as an additional named insured, in
form reasonably satisfactory to Agent. All such policies shall require at least
thirty (30) days’ prior notice to Agent of cancellation, non-renewal or material
change. In the event of a claim under any such policies Merchant shall be
responsible for the payment of all deductibles, retentions or self-insured
amounts thereunder, unless it is determined that liability

38



--------------------------------------------------------------------------------



 



arose by reason of the wrongful acts or omissions or negligence of Agent, or
Agent’s employees, independent contractors or agents (other than Merchant’s
employees).
          12.2 Merchant’s Casualty Insurance. Merchant will provide during the
Sale Term, at Agent’s cost as an Expense hereunder, fire, flood, theft and
extended coverage casualty insurance covering the unsold Merchandise in a total
amount equal to no less than the Cost Price thereof. Exhibit 12.2 attached
hereto contains a description of all such policies. From and after the date of
this Agreement until the end of the Sale Term, all such policies will name Agent
as loss payee. In the event of a loss to the Merchandise on or after the date of
this Agreement, the proceeds of such insurance attributable to the Merchandise
plus any self insurance amounts and the amount of any deductible (which amounts
shall be paid by Merchant), shall constitute Proceeds hereunder and shall be
paid to Agent; provided, however, in no event shall Agent receive more than Cost
Price of the Merchandise. In the event of such a loss, Agent and Merchant shall
work jointly to adjust the loss with the Insurer. Prior to the Sale Commencement
Date, Merchant shall deliver to Agent certificates evidencing such insurance
setting forth the duration thereof and naming the Agent as loss payee, in form
and substance reasonably satisfactory to Agent. All such policies shall require
at least thirty (30) days’ prior notice to the Agent of cancellation,
non-renewal or material change. Merchant shall not agree to any increases in the
amount of any deductibles or self insurance amounts prior to the end of the Sale
Term without Agent’s prior written consent.
          12.3 Agent’s Insurance. Agent shall maintain at Agent’s cost and
expense until the end of the Marketing Period with respect to all of the Leases,
in such amounts as it currently has in effect, comprehensive public liability
and automobile liability insurance policies covering injuries to persons and
property in or in connection with Agent’s agency at the

39



--------------------------------------------------------------------------------



 



Stores, and shall cause Merchant to be named an additional insured with respect
to such policies. Exhibit 12.3 attached hereto contains a description of all
such policies. Prior to the Sale Commencement Date, Agent shall deliver to
Merchant certificates evidencing such insurance policies setting forth the
duration thereof and naming Merchant as an additional insured, in form and
substance reasonably satisfactory to Merchant. In the event of a claim under any
such policies, Agent shall be responsible for the payment of all deductibles,
retentions or self-insured amounts thereunder, unless it is determined that
liability arose by reason of the wrongful acts or omissions or negligence of
Merchant or Merchant’s employees, independent contractors or agents (other than
Agent or Agent’s employees, agents or independent contractors).
          12.4 Worker’s Compensation Insurance. Merchant shall at all times
maintain in full force and effect worker’s compensation insurance (including
employer liability insurance) covering all Retained Employees in compliance with
all statutory requirements. Prior to the Sale Commencement Date, Merchant shall
deliver to Agent a certificate of Merchant’s insurance broker or carrier
evidencing such insurance.
          12.5 Risk of Loss. Without limiting any other provision of this
Agreement, Merchant acknowledges that Agent is conducting the Comprehensive Sale
on behalf of Merchant solely in the capacity of an agent, and that in such
capacity (i) Agent shall not be deemed to be in possession or control of the
Stores or the assets located therein or associated therewith, or of Merchant’s
employees located at the Stores and (ii) except as expressly provided in this
Agreement, Agent does not assume any of Merchant’s obligations or liabilities
with respect to any of the foregoing. Merchant and Agent agree that Merchant
shall bear all responsibility for liability claims of customers, employees and
other persons arising from events occurring at the Stores during and after the
Sale Term, except to the extent any such claim arises

40



--------------------------------------------------------------------------------



 



from the acts or omissions of Agent, or its supervisors or employees located at
the Stores (an “Agent Claim”). In the event of any such liability claim other
than an Agent Claim, Merchant shall administer such claim and shall present such
claim to Merchant’s liability insurance carrier in accordance with Merchant’s
historic policies and procedures, and shall provide a copy of the initial
documentation relating to such claim to Agent. To the extent that Merchant and
Agent agree that a claim constitutes an Agent Claim, Agent shall administer such
claim and shall present such claim to its liability insurance carrier, and shall
provide a copy of the initial documentation relating to such claim to Merchant.
In the event that Merchant and Agent cannot agree whether a claim constitutes an
Agent Claim, each party shall present the claim to its own liability insurance
carrier, and a copy of the initial claim documentation shall be delivered to the
other party.
          12.6 Non-Assumption of Liability. Agent shall not assume any debt,
liability or obligation of Merchant, except as expressly agreed to herein. Even
with respect to such expressly assumed debts, liabilities and obligations,
Agent’s only liability for such amounts shall be its obligations to Merchant
hereunder. Under no circumstances shall Agent have any direct liability to any
third party by virtue of this Agreement. Without limiting the foregoing, Agent
does not assume any liability to third parties with respect to any Leased
Property. Agent does not hereby assume any control or possession of any Leased
Property, and no property rights in favor of Agent are granted hereby other than
the rights to payment of fees and reimbursement of expenses set forth herein.
     Section 13. Indemnification.
          13.1 Merchant Indemnification. Provided that Agent makes a written
demand on Merchant for indemnification on or prior to January 31, 2009, Merchant
shall

41



--------------------------------------------------------------------------------



 



indemnify and hold Agent and its members, managers, officers, directors,
employees, agents and independent contractors (collectively, “Agent Indemnified
Parties”) harmless from and against all claims, demands, penalties, losses,
liability or damage, including, without limitation, reasonable attorneys’ fees
and expenses, directly or indirectly asserted against, resulting from, or
related to:
          (a) Merchant’s material breach of or failure to comply with any of its
agreements, covenants, representations or warranties contained in any Agency
Document;
          (b) any failure of Merchant to pay to its employees any wages,
salaries or benefits due to such employees during the Sale Term;
          (c) subject to Agent’s compliance with its obligations under
Section 8.3 hereof, any failure by Merchant to pay any Sales Taxes to the proper
taxing authorities or to properly file with any taxing authorities any reports
or documents required by applicable law to be filed in respect thereof;
          (d) any consumer warranty or products liability claims relating to
Merchandise or Merchant Consignment Goods;
          (e) any liability or other claims asserted by customers, any of
Merchant’s employees, or any other person against any Agent Indemnified Party
(including, without limitation, claims by employees arising under collective
bargaining agreements, worker’s compensation or under the WARN Act), except for
Agent Claims and
          (f) the gross negligence or willful misconduct of Merchant or any of
its officers, directors, employees, agents or representatives.
          13.2 Agent Indemnification. Provided that Merchant makes a written
demand on Agent for indemnification on or prior to January 31, 2009, Agent shall
indemnify and

42



--------------------------------------------------------------------------------



 



hold Merchant and its officers, directors, employees, agents and representatives
harmless form and against all claims, demands, penalties, losses, liability or
damage, including, without limitation, reasonable attorneys’ fees and expenses,
directly or indirectly asserted against, resulting from or related to:
          (a) Agent’s material breach of or failure to comply with any of its
agreements, covenants, representations or warranties contained in any Agency
Document;
          (b) any harassment or any other unlawful, tortious or otherwise
actionable treatment of any employees or agents of Merchant by Agent or any of
its representatives;
          (c) any claims by any party engaged by Agent as an employee or
independent contractor arising out of such employment;
          (d) any Agent Claims and
          (e) the gross negligence or willful misconduct of Agent or any of its
officer, directors, employees, agents or representatives.
     Section 14. Defaults. The following shall constitute “Events of Default”
hereunder:
          (a) Merchant’s or Agent’s failure to perform any of their respective
material obligations hereunder which failure is not cured within five (5) days
after receipt by the non-performing party of written notice specifying the
failure;
          (b) Any representation or warranty made by Merchant or Agent proves
untrue in any material respect as of the date made;
          (c) A bankruptcy, reorganization, receivership or other similar
proceeding is filed by or against Merchant or Agent or

43



--------------------------------------------------------------------------------



 



          (d) Except as set forth in Section 6.1 above, the Store Closing Sale
is terminated at a Store for any reason other than (i) an Event of Default by
Agent, (ii) any other breach or action by Agent not authorized hereunder,
(iii) removal of a Store from the Store Closing Sale in accordance with
Section 8.11 hereof, or (iv) an event administered pursuant to Section 8.9
above.
     In the event of an Event of Default, the non-defaulting party or, in the
case of an Event of Default under Section 14(d), the Agent, may, in its
discretion, upon five (5) days’ written notice to the other party (or in the
case of an Event of Default under Section 14(c), without any notice), (x) elect
to terminate this Agreement and (y) exercise any rights otherwise available to
it under applicable law. Any party’s damages or entitlement to equitable relief
hereunder shall be determined by a court of competent jurisdiction located in
the State of Illinois.
     Section 15. Intentionally Omitted.
     Section 16. Sale of FF&E. Agent shall advertise in the context of
advertising for the Store Closing Sale that items of FF&E at the Stores are for
sale, and shall contact and solicit known purchasers and dealers of furniture
and fixtures. Merchant shall notify Agent if any such items of FF&E are to be
excluded from sale and/or if terms and conditions of sale are to be set or
restricted in any manner. In consideration of providing such services, Agent
shall retain twenty-two and one half percent (22.5%) of receipts (net of Sales
Taxes) from all sales or other dispositions of FF&E. In addition, Merchant shall
reimburse Agent for Agent’s reasonable documented out-of-pocket expenses
incurred in connection with the liquidation of FF&E that have been previously
approved by Merchant, including, without limitation, costs of commissions and
advertising. Merchant and Agent shall mutually agree on an expense budget for
the sale of the FF&E prior to incurring FF&E sale related expenses. Agent shall
have the right to abandon

44



--------------------------------------------------------------------------------



 



any unsold FF&E at the Stores or to cause Merchant to transfer title to any FF&E
at any Store that remains unsold as of the date of termination or assignment of
any Store lease to the landlord or Designee with respect to such lease for no
consideration. Agent shall have no liability to Merchant for its failure to sell
any or all of the FF&E.
     Section 17. Leases.
          17.1 Agent for Disposition of Leases. Agent shall serve as the
Merchant’s exclusive agent for the purpose of selling, assigning or terminating
the Leases. All communications and inquiries regarding the sale, assignment or
termination of the Leases, whether directed to the Merchant (including but not
limited to its officers, agents and employees) shall be redirected to Agent.
Agent shall promptly advise the Merchant of all offers made with respect to the
Leases. Agent is authorized only to negotiate the terms of a termination or
subleasing agreement at the direction and on the behalf of the Merchant, but not
to commit the Merchant to any such agreement or arrangement or to sign any
instrument on behalf of the Merchant. The Merchant and Agent may designate
additional leasehold interests as a “Leased Property” or drop Leased Properties
upon mutual consent. Merchant and Agent shall mutually agree on a compensation
structure for the purpose of selling, assigning or terminating the leases set
forth on Exhibit 17.1 within 7 days of this Agreement.
          17.2 Term.
     The authority granted to Agent in Section 17.1 shall commence upon the
execution hereof and shall expire twelve (12) months from the date of this
Agreement. Thereafter the Agreement shall automatically renew for successive
sixty (60) day periods until cancelled by either party upon thirty (30) days
prior written notice to the other party.

45



--------------------------------------------------------------------------------



 



          17.3 Marketing Period for Leased Properties.
          (a) For each Leased Property, the period commencing on the Sale
Commencement Date and ending on the Leased Property Termination Date, shall be
known as the “Marketing Period” for such Leased Property.
          (b) With respect to each Leased Property, the “Leased Property
Termination Date” shall be the first to occur of (i) the closing date of the
assignment or termination of the Lease with respect to such Leased Property,
(ii) the stated termination date of the Lease with respect to such Leased
Property, and (iii) the term, as may be extended, as set forth in Section 17.2.
          17.4 Marketing Period Costs.
     On the Sale Commencement Date, the Merchant shall allocate an amount (the
“Lease Fund”) for the payment of Occupancy Expenses (excluding Occupancy
Expenses payable to third parties other than landlords), termination fees and
assignment fees with respect to the Leased Properties. The Lease Fund equals the
aggregate of, for each Lease, the lesser of (i) seven (7) months’ Occupancy
Expenses, or (ii) Occupancy Expenses for the number of months remaining on the
term of the applicable lease (excluding Occupancy Expenses payable to third
parties other than landlords) for each of the Leased Properties. The Lease Fund
shall not be used to pay any Occupancy Expenses of any Store arising during the
Sale Term for such Store. In addition, from the Sale Termination Date through
the end of the Marketing Period for each Store Lease (collectively, the “Lease
Fund Period”), unless Merchant and Agent otherwise agree, Merchant shall pay
Occupancy Expenses (excluding Occupancy Expenses payable to third parties other
than landlords) for each of the Leased Properties from the Lease Fund. All other
costs and expenses relating to the Leased Properties arising during the Lease
Fund Period, including, without limitation, extraordinary or structural
maintenance and repairs for which

46



--------------------------------------------------------------------------------



 



Merchant is responsible under the Leases of the Leased Properties, shall be paid
by Merchant, but shall not be paid or deducted from the Lease Fund.
          17.5 Procedures for Dispositions of Leases.
          (a) During the Marketing Period for each of the Leased Properties,
unless otherwise mutually agreed by the parties, Agent shall use reasonable
commercial efforts to market and attempt to assign the Leases, to obtain
agreements from landlords to terminate the Leases, or to otherwise mitigate
Merchant’s damages with respect to the Leases.
          (b) Following the Sale Commencement Date, Merchant agrees to cooperate
with Agent to arrange for the sale of the leasehold interests of Merchant in the
Leased Properties as provided in this Agreement. Without limiting the generality
of the foregoing, Merchant agrees (i) to provide Agent with all such diligence
materials and information in Merchant’s possession as Agent shall reasonably
request in connection with its efforts to market and attempt to sell the Leases
(including, without limitation, existing real property surveys, environmental
reports, real estate tax and utility records) and (ii) to cooperate with Agent,
its agents and any potential purchasers of any of the Leases to provide
reasonable access to the Leased Properties. Agent shall provide Merchant with
copies of all written offers and letters of intent for the Leases. Likewise, in
the event Merchant receives any written offer or letter of intent for any of the
Leases, Merchant shall provide Agent with a copy of such offer or letter of
intent.
          (c) From the date hereof through and until the applicable Leased
Property Termination Date, Merchant shall not enter into, extend, reject or
otherwise terminate any material agreement with respect to any Leased Property,
or grant any party a lien or security interest in any or all of the Leases or
Leased Properties, in each case without the prior written consent of Agent.

47



--------------------------------------------------------------------------------



 



          17.6 Reconciliation; Agent’s Lease Disposition Fees (a) As
compensation for Agent’s services, upon disposition, by assignment, sale,
sublease, termination or otherwise of a Leased Property, Agent shall earn a base
fee of [***] (the “Base Fee”). In the event that (a) [***] or more of the Leases
are terminated, sold or assigned during the Marketing Period and (b) the
aggregate amount paid by Merchant to obtain landlord consent to assignment or
termination of the Leases, including any payments (not otherwise indemnifiable
under this Agreement) arising from or in satisfaction of any breach of any Lease
caused by Agent or occurring in furtherance of the purposes of this Agreement
(the “Buyout Amount”) is less than the aggregate amount of the Lease Fund minus
the aggregate amount of the Lease Fund utilized to pay Occupancy Expenses for
the Leased Properties during the Lease Fund Period (the “Net Lease Fund”),
Agent’s Base Fee shall be adjusted as follows:

      Buyout Amount   Base Fee
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

  For purposes hereof:
     “Gross Occupancy Cost” is defined as the sum of all prime rent, common area
maintenance expenses, real estate taxes, insurance, tenant improvements,
advertising allowance, and other obligations of Merchant which would otherwise
have been due and payable by the Merchant had it performed its obligations as
they came due under each Lease.

48



--------------------------------------------------------------------------------



 



     “Gross Occupancy Cost Savings” is defined as the sum of (a) the amount of
Total Occupancy Cost that will not have to be paid, by the Merchant, as a result
of all of the Leased Properties which are assigned, transferred, subleased,
terminated, or otherwise disposed of by Agent pursuant to the terms of this
Agreement, and (b) any amounts received by the Merchant in consideration for
transferring or assigning any Leased Property to a third party.
  “Total Occupancy Cost” is defined as the sum of Gross Occupancy Cost for all
Leased Properties.
          17.7 Calculation of Net Lease Fund and Buyout Amount.
     For purposes hereof, neither the amount subtracted from the Lease Fund to
arrive at the Net Lease Fund nor the Buyout Amount shall include any amounts
paid to the subject landlord on account of unpaid amounts due under the Lease
but relating to periods prior to the Lease Fund Period, including, without
limitation, CAM and tax reconciliations for periods prior to the Lease Fund
Period, non-depreciated/amortized tenant improvements or brokerage commissions,
all of which shall be paid by Merchant. To the extent that Agent is not
successful in completing transactions for all of the Leases, the funds required
to buyout the balance of the Leases shall not impact the Buyout Amount or Net
Lease Fund.
          17.8 Reimbursement of Expenses in Performing Lease Services.
     Merchant shall reimburse Agent for all reasonable and customary
Reimbursable Expenses (defined below) incurred in connection with Agent’s
efforts to sell, terminate or otherwise mitigate Merchant’s damages with respect
to the Leases. “Reimbursable Expenses” means all out-of-pocket expenses,
approved in advance by Merchant, and incurred in connection with Agent’s
performance of the contemplated services, including reasonable expenses related

49



--------------------------------------------------------------------------------



 



economy travel and transportation in accordance with Merchant’s Travel Policy,
which shall be provided to Agent.
          17.9 Vacating the Stores and Leased Properties.
          (a) Agent shall vacate each Store whose Occupancy Agreements do not
include a Lease to be marketed by Agent pursuant to this Agreement on or before
the Sale Termination Date with respect to such Store, at which time Agent shall
surrender and deliver the Store premises and Store keys to Merchant. From and
after the Sale Termination Date with respect to each such Store, Agent shall
have no further liability with respect to such Store whatsoever.
          (b) Agent shall vacate each Leased Property whose Lease is not
assigned or terminated and has not expired prior to the end of the Marketing
Period for such Lease on the day following the end of the Marketing Period for
such Lease, at which time Agent shall surrender and deliver the Leased Property
premises and keys to Merchant. From and after the day following the Marketing
Period with respect to each such Leased Property, Agent shall have no further
liability with respect to such Leased Property whatsoever.
     Section 18. Miscellaneous.
          18.1 Notices. All notices and communications provided for pursuant to
this Agreement shall be in writing, and sent by hand, by facsimile or by Federal
Express or other recognized overnight delivery service, as follows:

50



--------------------------------------------------------------------------------



 



              If to the Agent:   Hilco Merchant Resources, LLC           One
Northbrook Place           5 Revere Drive, Suite 206           Northbrook,
Illinois 60062           Attn: Cory Lipoff           Telecopy No. (847) 509-1150
                      Hilco Real Estate, LLC           One Northbrook Place    
      5 Revere Drive, Suite 320           Northbrook, IL 60062           Attn:
Gregory Apter           Telecopy No. (847) 897-0867                       and  
                    c/o Hilco Merchant Resources, LLC           Hilco Real
Estate, LLC           One Northbrook Place           5 Revere Drive, Suite 206  
        Northbrook, Illinois 60062           Attn: Joseph Malfitano          
Telecopy No. (847) 897-0868                   If to the Merchant:   Rosedale
Wilsons, Inc.           7401 Boone Avenue North           Brooklyn Park, MN
55428           Attn: Corrie Lapinsky           Telecopy No. (763) 391-4343    
                  Wilsons Leather Holdings Inc.           7401 Boone Avenue
North           Brooklyn Park, MN 55428           Attn: Corrie Lapinsky        
  Telecopy No. (763) 391-4343    

          18.2 Governing Law; Consent to Jurisdiction. This Agreement shall be
governed and construed in accordance with the laws of the State of Illinois
without regard to conflicts of laws principles thereof. The parties hereto agree
that any legal action or proceeding arising out of or in connection with this
Agreement may be brought in the federal or state courts

51



--------------------------------------------------------------------------------



 



located in the State of Illinois, and by execution of this Agreement each party
hereby irrevocably accepts and submits to the jurisdiction of such courts in
personam with respect to any such action or proceeding.
          18.3 Termination. This Agreement shall remain in full force and effect
until the first to occur of: (a) receipt by Merchant of written notice from
Agent that any of the conditions specified in Section 10 hereof have not been
satisfied; (b) termination by the non-defaulting party after an Event of Default
pursuant to Section 14 hereof or (c) the end of the Marketing Period with
respect to all of the Leases and completion and certification by Merchant and
Agent of the final reconciliation pursuant to Section 17.6 hereof.
Notwithstanding the foregoing, the representations and warranties of Merchant
and Agent contained herein and the provisions Section 13 above shall survive the
termination of this Agreement pursuant to this Section 18.3.
          18.4 Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated hereby
and supersedes and cancels all prior agreements, including, but not limited to,
all proposals, letters of intent or representations, written or oral, with
respect thereto.
          18.5 Amendments. This Agreement may not be modified except in a
written instrument executed by each of the parties hereto.
          18.6 No Waiver. No consent or waiver by any party, express or implied,
to or of any breach or default by the other in the performance of its
obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or

52



--------------------------------------------------------------------------------



 



default in the performance by such other party of the same or any other
obligation of such party. Failure on the part of any party to complain of any
act or failure to act by the other party or to declare the other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.
          18.7 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon Agent and Merchant, and their respecting successors and
assigns; provided, however, that this Agreement may not be assigned by Merchant
or Agent to any party without the prior written consent of the other.
          18.8 Execution in Counterparts; Facsimile. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which together shall constitute but one agreement. This Agreement may
be executed by facsimile, and such facsimile signature shall be treated as an
original signature hereunder.
          18.9 Section Headings. The headings of sections of this Agreement are
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any provisions hereof.
          18.10 Survival. All representations, warranties, covenants and
agreements made by the parties hereto shall be considered to have been relied
upon by the parties and shall survive the execution, delivery and performance of
this Agreement.
          18.11 Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any

53



--------------------------------------------------------------------------------



 



provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
          18.12 Joint and Several Liability. The undersigned members of Agent,
jointly and severally, guarantee the prompt payment by, and performance of the
obligations of Agent, including, without limitation, Agent’s indemnification
obligations contained herein, as set forth in this Agreement.
          18.13 Confidentiality. Agent agrees (a) not to use any Confidential
Information (as defined below) for any purpose except in furtherance of its
obligations under this Agreement, (b) that it shall disclose Confidential
Information only to its employees, contractors, attorneys and accountants on a
need-to-know basis, and (c) to treat all Confidential Information of the other
party with the same degree of care as it accords its own Confidential
Information of a similar nature, but in no event with less than a reasonable
degree of care. “Confidential Information” as used in this Agreement means any
and all proprietary and non-public information disclosed by Merchant regardless
of the form of such information. Confidential Information shall not include
information that (i) was in the public domain at the time it was disclosed or
has subsequently entered the public domain through no fault of Agent; (ii) was
rightfully in Agent’s possession free of any obligation of confidentiality at
the time of disclosure; or (iii) is disclosed pursuant to a valid order by a
court or governmental body or otherwise pursuant to legal process.

54



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Agent and Merchant hereby execute this Agreement
by their duly authorized representatives as of the day and year first written
above.

              JOINT VENTURE COMPOSED OF     HILCO MERCHANT RESOURCES, LLC, HILCO
REAL     ESTATE, LLC AND GORDON BROTHERS     RETAIL PARTNERS, LLC
 
       
 
      /s/ Cory Lipoff
 
       
 
  By:   Cory Lipoff
 
  Its:   Executive Vice President and Principal of Hilco Merchant Resources for
the Joint Venture
 
            ROSEDALE WILSONS, INC., on behalf of itself     and on behalf of
those entities listed on     Exhibit 1A hereto
 
       
 
    /s/ Stacy A. Kruse
 
       
 
  By:   Stacy A. Kruse
 
  Its:   Chief Financial Officer and Treasurer
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
      /s/ Stacy A. Kruse
 
       
 
  By:   Stacy A. Kruse
 
  Its:   Chief Financial Officer and Treasurer

55



--------------------------------------------------------------------------------



 



 
AGENCY AGREEMENT
Dated as of
February 14, 2008
Between
A JOINT VENTURE COMPOSED OF
HILCO MERCHANT RESOURCES, LLC, HILCO REAL ESTATE, LLC AND GORDON
BROTHERS RETAIL PARTNERS, LLC,
as Agent
and
ROSEDALE WILSONS, INC.,
WILSONS LEATHER HOLDINGS INC., AND
THOSE ENTITIES LISTED ON EXHIBIT 1A HERETO
as Merchant
 

